DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first exterior and second exterior layers have a more open weave and permit more light transmission than each of the first and second layers” of claim 11, and the “roller” of claim 12, the “at least one of the first and second intermediate layers has lower light transmittivity than either the first exterior layer or the second exterior layer” of claim 14, and the first exterior layer, the second exterior layer, the plurality of first intermediate layers, and the plurality of second intermediate layers all being formed from at least two warp sheets interlaced with a weft sheet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are replete with objections. Some non-limiting examples are found below:
Claim 3 lines 1-4 recites “the multilayered fabric has a plurality of first intermediate layers and a plurality of second intermediate layers wherein a plurality of first intermediate layers” and should instead recite “the one or more first intermediate layers includes a plurality of first intermediate layers and the one or more second intermediate layers includes a plurality of second intermediate layers, wherein the plurality of first intermediate layers”
Claim 30 lines 1-2 recite “the extending portion of the first intermediate layer” and should instead recite “the extending portion of each of the first intermediate layers”
Claim 30 line 3 recites “of the paired vane” and should instead recite “of the respective paired vane”
Claim 31 line 2 recites “each of said paired vane” and should instead recite “each of said paired vanes”
Appropriate correction is required. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “vane portion” of claim 29, the limitation “weft sheet” from “sheets interlaced with a weft sheet” as recited in claim 29 lines 2 and 3 [and other lines], and the limitation “in a fully expanded position light passing perpendicularly through the first exterior layer impinges the extending portion of the at least one first intermediate layer, traverses the cell, and impinges the extending portion of the adjacent second intermediate layer of the first paired vane” from claim 36 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, thus they are found to be new matter.
The dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, and 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitation “the second intermediate layer” in line 18. This is indefinite as it is not known whether this is referring to “one or more second intermediate layers” or “an adjacent second intermediate layer”? Also, why are the first intermediate layers immediately previously recited as “the one or more first intermediate layers” and this second intermediate layer is just “the second intermediate layer” without detail?  Please clarify.
Claim 29 recites the limitation “a vane portion” on lines 6 and 10. This terminology is not found in the specification, and is instead interpreted as “an extending portion”. The term “extending portion” is consistent with the specification, independent claims 1 and 36, claims 30 and 35 which depend from claim 29, and most importantly lines 10 and 18 of claim 29 itself, which currently recite “the extending portion” without proper antecedent basis.
Claim 29 recites the limitation “the extending portion of each of the first intermediate layers of a paired vane” on lines 18-19. This is unclear as doesn’t every ‘paired vane’ only have one first intermediate layer’?  How could it have “each” of the first intermediate layers as claimed? Does the applicant mean of each paired vane respectively?   
Claim 34 recites the limitation “a plurality of first intermediate layers”. This is unclear as it is introducing another plurality of first intermediate layers. The examiner is interpreting this as being the same plurality of first layers as previously recited.
	Claim 36 recites the limitation “in a fully expanded position light passing perpendicularly through the first exterior layer impinges the extending portion of the at least one first intermediate later, traverse the cell, and impinges the extending portion of the adjacent second intermediate layer of the first paired vane” on lines 14-16. This is unclear to the examiner as “the fully expanded position” is not adequately described in the specification or shown in the drawings. Figs. 1 and 2A are both described as showing an “expanded condition”, but it is not known which shows a “fully” expanded condition. The examiner is interpreting fig. 2A as showing the “fully expanded position” as fig. 1 does not appear to show that the limitation as claimed on lines 14-16.
	Claim 36 recites the limitation “the second intermediate layer” in line 18. This is indefinite as it is not known whether this is referring to “one or more second intermediate layers” or “an adjacent second intermediate layer”? Also, why are the first intermediate layers immediately previously recited as “the one or more first intermediate layers” and this second intermediate layer is just “the second intermediate layer” without detail?  Please clarify.
	Claim 44 recites the limitation “to form a plurality of paired vanes” on line 3. This is unclear to the examiner as it is introducing another plurality of paired vanes. The examiner is interpreting this as being the same plurality of paired vanes as previously recited.
	The dependent claims are rejected for depending from a rejected claim. 
The claims are examined as best understood. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-14, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US 20140138037).
	Regarding claim 1, Colson teaches (1-5C) a multi-layered fabric comprising (shown in fig. 3): a first exterior layer (120); a second exterior layer (118); one or more first intermediate layers (all the 114s), at least an extending portion (the portion between connection points 142 and 146) of each first intermediate layer (114s) extending between the first (120) and second exterior layers (118); and one or more second intermediate layers (all the 116s), at least an extending portion (the portion between connection points 136 and 148) of each second intermediate layer (the 116s) extending between the first (120) and second (118) exterior layers, the extending portion (the portion between connection points 136 and 148) of each second intermediate layer being separate (fig. 3) from the extending portion (the portion between connection points 142 and 146) of each first intermediate layer (the 114s); wherein at least one of the one or more first intermediate layers (the top 114 in fig. 3) is paired with at least one of an adjacent second intermediate layer (the top 116 in fig. 3, it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer) to form a first paired vane (the top pair in fig. 3 is the first paired vain) wherein the at least one of the one or more first intermediate layers and the adjacent second intermediate layer of the first paired vane (the top pair in fig. 3) together form a continuous wall (fig.3) that fully encloses a cell (area between the first and second intermediate layers) in response to the first exterior layer being laterally separated from the second exterior layer (fig. 3), and wherein the at least one of the one or more first intermediate layers (top 114 in fig. 3) is woven together for a first length (146 can be a woven connection between the two see paragraph 0053, the first length is the length of the weave) with the first exterior layer (120) and the second intermediate layer (top 116 in fig. 3) is woven together for a second length (148 can be a woven connection between the two see paragraph 0053, the second length is the length of the weave) with the first exterior layer (120) and a location of the first length is different than a location of the second length (fig. 3 shows the locations being different).
	Regarding claim 2,  Colson teaches (Figs. 1-5C) that the at least one of the first intermediate layer (top 114 in fig. 3) is woven together for a third length (142 can be a woven connection between the two see paragraph 0053, the third length is the length of the weave) with at least the second exterior layer (118) and the adjacent second intermediate layer (top 116) is woven together for at least a fourth length (136 can be a woven connection between the two see paragraph 0053, the fourth length is the length of the weave) with the second exterior layer (118) and a location of the third length is different than a location of fourth length (fig. 3 shows the locations being different).
Regarding claim 3, Colson teaches (Figs. 1-5C) that the multilayered fabric (shown in fig. 3) has a plurality of first intermediate layers (all the 114s, the examiner is not interpreting this as introducing different intermediate layers) and a plurality of second intermediate layers (all the 116s, the examiner is not interpreting this as introducing different second intermediate layers) wherein a plurality of first intermediate layers are paired with a respective proximate and adjacent one of the plurality second intermediate layers to form a plurality of paired vanes (it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair forms a pair vane), wherein each of the first intermediate layer and the second intermediate layer forming a paired vane together form the continuous wall (fig. 3 shows how the first and second intermediate layers of a respective paired vane form a continuous wall) that fully encloses a cell (area between the first and second intermediate layers) in response to the first exterior layer being laterally separated from the second exterior layer (fig. 3).
	Regarding claim 6, Colson teaches (Figs. 1-5C) that each of the extending portions of the first intermediate layer (the portion between connection points 136 and 148) and second intermediate layer (the portion between connection points 136 and 148) are separate from both the first exterior and second exterior layers (the intermediate layers consist of the segment between the connection points and thus this section is separate spatially from the first and second exterior layers) and not interconnected with either the first exterior layer or the second exterior layer for a vane length (the vane length is the width of the first and second intermediate layers and it can be seen that for this distance they are not interconnected with the exterior layers) and wherein the vane length of the at least one first intermediate layer is the same as the vane length of the adjacent second intermediate layer (since both the exterior layers are parallel as shown in fig. 3, and because the connections are all the same, it can be said that the vein length between 142 and 146 is the same as the vein length between 136 and 148.).
Regarding claim 9, Colson teaches (Figs. 1-5C) that the extending portion of the at least one of the one or more first intermediate layers (portion between the connection points 142 and 146 of the top 114) separates from the first exterior layer (120) at a different location than the extending portion of the adjacent second intermediate layer (portion between the connection points 136 and 148 of the top 116) separates from the first exterior layer (it can be seen that 146 and 148 are at different locations).
Regarding claim 10, Colson teaches (Figs. 1-5C) that the extending portion of the at least one of the one or more first intermediate layers (portion between the connection points 142 and 146 of the top 114) separates from the second exterior layer (118) at a different location than the extending portion of the adjacent second intermediate layer (portion between the connection points 136 and 148 of the top 116) separates from the second exterior layer (it can be seen that 136 and 142 are at different locations).
Regarding claim 11, Colson teaches (Figs. 1-5C) that the first exterior (120) and second (118) exterior layers have a more open, less dense weave and permit more light transmission (paragraph 0035 lines 1-9) than each one of the one or more first intermediate layers (the 114s) and each one of the one or more second intermediate layers (the 116s, paragraph 0035 lines 1-9).
	Regarding claim 12, Colson teaches (Figs. 1-5C) a covering (100) for an architectural opening comprising: a roller (126); a bottom rail (110); and the multi-layered fabric (from fig. 3), wherein a first end (the top end in fig. 2A) of each of the first exterior (120) and second exterior (118) layers is associated with the roller (126) and a second end (the bottom end in fig. 2A) of at least one of the first exterior layer and second exterior layer is associated with the bottom rail (110).
	Regarding claim 13, Colson teaches (Figs. 1-5C) that in response to further rotation of the roller (126) after the multi-layered fabric has fully unwrapped from the roller (fig. 2C shows the fabric being unwrapped, it can be seen that the exterior layers are close together) laterally separates the first exterior layer from the second exterior layer and further separates the at least one of the one or more first intermediate layers from the adjacent second intermediate layer to form the cell between the first and second intermediate layers (as the roller is further rotated, the exterior layers separate forming the cells, transitioning from fig. 2C to fig. 2B and finally to fig. 2A).
	Regarding claim 14, Colson teaches (figs. 1-5C) that the first exterior layer (120) forms a sheer sheet configured to permit light to transmit there-through (118, paragraph 0035 lines 1-9), the second exterior layer (118) forms a sheer sheet configured to permit light to transmit there through (118, paragraph 0035 lines 1-9), and the first and second intermediate layers (114s and 116s) has lower light transmissivity than either the first exterior layer (120) and the second exterior layer (118, paragraph 0035 lines 1-9).
Regarding claim 25, Colson teaches (figs. 1-5C) that the plurality of paired vanes (each pair of intermediate layers) form, in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3), a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), each one of the plurality of horizontal tubes (formed by the inner surfaces of each paired vane) spaced along the first exterior layer (120) and the second exterior layer (118) and separated from adjacent horizontal tubes (fig. 3).
	Regarding claim 26, Colson teaches (figs. 1-5C) a plurality of cavities (area between each paired vane is a cavity) formed between the first exterior layer (120) and the second exterior layer (118), wherein each cavity is formed by the first exterior layer (120), the second exterior layer (118), a first intermediate layer (the top surface of a first intermediate layer 114) from the first paired vane, and a second intermediate layer (the bottom surface of a second intermediate layer 116 from a paired vein above the paired vane from which comes the top surface of a first intermediate layer 114) from a second paired vane wherein the second paired vane is adjacent the first paired vane (fig. 3).
Regarding claim 27, Colson teaches (figs. 1-5C) that the plurality of paired vanes form, in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3), a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), each of the plurality of horizontal tubes being separated from the adjacent horizontal tubes by at least one of the plurality of cavities (fig. 3).
	Regarding claim 28, Colson teaches (figs. 1-5C) that light passing perpendicularly (to the exterior layers) through the first exterior layer (120) impinges the extending portion of the at least one first intermediate layer, traverses the cell, and impinges the extending portion of the adjacent second intermediate layer of the first paired vane (it can be seen that light traveling from left to right in fig. 2B will first pass through the first exterior layer, then through the extending portion of the first intermediate layer, all the while traversing the cell, then pass through the extending portion of the second intermediate layer of the paired vein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5, and 29-44 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US20140138037) in view of Chang (US7694696).
Regarding claim 4, Colson does not teach that each first exterior layer and second exterior layer is formed from at least two warp sheets.
Chang teaches (figs. 1-3) a multi-layered fabric with a first exterior layer (100) and a second exterior layer (200) that are formed from at least two warp sheets (first from 1 and 3 and second from 2 and 4 as described in column 15 lines 25-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colson with the teachings of Chang so that each first exterior layer and second exterior layer is formed from at least two warp sheets. This alteration provides the predicable and expected result of a cheap and durable fabric for the exterior layers.
Regarding claim 5, modified Colson does not teach that each of the first and second intermediate layers are formed from at least two warp sheets.
Chang teaches (figs. 1-3) a multi-layered fabric with first (310) and second (320) intermediate layers that are formed from at least two warp sheets (first from 5 and 7 and second from 6 and 8 as described in column 15 lines 25-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colson with the teachings of Chang so that each of the first and second intermediate layers are formed from at least two warp sheets. This alteration provides the predicable and expected result of a cheap and durable fabric for the intermediate layers.
Regarding claim 29, Colson teaches (figs. 1-5C) a covering for an architectural feature (shown in fig. 3) comprising a first exterior layer (120); a second exterior layer (118); a plurality of first intermediate layers (all the 114s), each first intermediate layer (all the 114s) having at least a vane portion/extending portion (the portion between connection points 142 and 146, see 112b rejection above) extending between the first (120) and second (118) exterior layers; and a plurality of second intermediate layers (all the 116s), each second intermediate layer (all the 116s) having at least a vane portion/extending portion (the portion between connection points 136 and 148, see 112 rejection above) extending between the first (120) and second (118) exterior layers, the extending portion (the portion between connection points 136 and 148) of each second intermediate layer being separate and different (fig. 3 shows them separate and different components) than the extending portion (the portion between connection points 142 and 146) of each first intermediate layer; wherein each first intermediate layer (each 114) is paired with an adjacent second intermediate layer (116) to form a plurality of paired vanes (it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair is considered a paired vane) wherein each first intermediate layer and each adjacent second intermediate layer of each of the plurality of paired vanes form a continuous wall (fig. 3) that fully encloses a cell (area between the first and second intermediate layers) in response to the first exterior layer being laterally separated from the second exterior layer (fig. 3), and wherein the vane portion/extending portion (the portion between connection points 142 and 146, see 112b rejection above) of each of the first intermediate layers (all the 114s) of a paired vane separates from the first exterior layer (118) at a different separation location (146) than the vane portion/extending portion (the portion between connection portions 136 and 148, see 112b rejection above) of the adjacent second intermediate layer (116) of the paired vane separates (148) from the first exterior layer (148 and 146 are different locations). Colson does not teach that the first exterior layer, the second exterior layer, the plurality of first intermediate layers, and the plurality of second intermediate layers are all formed from at least two warp sheets interlaced with a weft sheet.
Cheng teaches (figs. 2-3) a covering for an architectural feature (shown in fig. 3) with a layer (120) formed from at least two warp sheets (1 and 3 in fig. 3, column 15 lines 25-27 teaches that warp sheets 1 and 3 form the surface warp thread/sheet) interlaced with a weft sheet (column 15 lines 53-55 teaches that the surface warp thread/sheet is interlaced with weft threads at 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colson with the teachings of Cheng so that the first exterior layer, the second exterior layer, the plurality of first intermediate layers, and the plurality of second intermediate layers are all formed from at least two warp sheets interlaced with a weft sheet. This alteration provides the predictable and expected result of the material being formed in a cheap manner that provides durability to the materials.
Regarding claim 30, modified Colson teaches (figs. 1-5C) that the extending portion of the first intermediate layer (portion between the connection points 142 and 146 of the top 114) separates from the second exterior layer (118) at a different separation location than the extending portion of the adjacent second intermediate layer (portion between the connection point 136 and 148 of the top 116) of the paired vane separates from the second exterior layer (it can be seen that 136 and 142 are at different locations).
Regarding claim 31, modified Colson teaches (figs. 1-5C) that the first intermediate layer (114s) of each of said paired vanes is woven together for a first length (146 can be a woven connection between the two see paragraph 0053, the first length is the length of the weave) with the first exterior layer (120) and the adjacent second intermediate layer (116) of each of said paired vanes is woven together for a second length (148 can be a woven connection between the two see paragraph 0053, the second length is the length of the weave) with the first exterior layer (120), wherein the first length is at a different location than the second length (fig. 3 shows the locations being different). Colson does not teach the first length and the second length are each as small as one eight (1/8) of an inch to as large as one half (1/2) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang by having the first length and the second length are each as small as one eight (1/8) of an inch to as large as one half (1/2) of an inch. This alteration provides the predictable and expected result of the distance being enough for the material to be woven together, but not too big as to waste material.
Regarding claim 32, modified Colson teaches (Figs. 1-5C) that a plurality of first intermediate layers (all the 114s) are paired with a respective proximate and adjacent one of the plurality of second intermediate layers (all the 116s) to form a plurality of paired vanes (it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair forms a pair vane), wherein each of the first intermediate layer and the second intermediate layer forming a paired vane together form the continuous wall (fig. 3 shows how the first and second intermediate layers of a respective paired vane form a continuous wall) that fully encloses a cell (area between the first and second intermediate layers) in response to the first exterior layer being laterally separated from the second exterior layer (fig. 3), and wherein the plurality of paired vanes (each pair of intermediate layers) in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3) form a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), each one of the plurality of horizontal tubes (formed by the inner surfaces of each paired vane) spaced along the first exterior layer (120) and the second exterior layer (118) and separated from adjacent horizontal tubes (fig. 3).
Regarding claim 33, modified Colson teaches (figs. 1-5C) a plurality of cavities (area between each paired vane is a cavity) formed between the first exterior layer (120) and the second exterior layer (118), wherein each cavity is formed by the first exterior layer (120), the second exterior layer (118), a first intermediate layer (the top surface of a first intermediate layer 114) from the first paired vane, and a second intermediate layer (the bottom surface of a second intermediate layer 116 from a paired vein above the paired vane from which comes the top surface of a first intermediate layer 114) from a second paired vane wherein the second paired vane is adjacent the first paired vane (fig. 3).
Regarding claim 34, modified Colson teaches (figs. 1-5C) that the plurality of first intermediate layers (the examiner is interpreting this to be consistent with the specification and thus referring to the  intermediate layers already introduced) paired with a respective proximate and adjacent one of the plurality of the second intermediate layers (116) to form the plurality of paired vanes (it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair is considered a paired vane, the examiner is interpreting this as being consistent with the specification and referring to the plurality of paired vanes already recited) wherein the plurality of paired vanes in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3) form a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), wherein each of the plurality of horizontal tubes is separated from the adjacent horizontal tubes by at least one of the plurality of cavities (fig. 3).
Regarding claim 35, modified Colson teaches (figs. 1-5C) that light passing perpendicularly (to the outer layers) through the first exterior layer (120), in response to the first exterior layer being laterally separated from the second exterior layer to form the cell, impinges the extending portion of the at least one first intermediate layer, traverses the cell, and impinges the extending portion of the adjacent second intermediate layer of the first paired vane  (it can be seen that light traveling from left to right in fig. 2B will first pass through the first exterior layer, then through the extending portion of the first intermediate layer, all the while traversing the cell, then pass through the extending portion of the second intermediate layer of the paired vein).
Regarding claim 36, Colson teaches (figs. 1-5C) a multi-layered fabric comprising (shown in fig. 3): a first exterior layer (120); a second exterior layer (118); one or more first intermediate layers (all the 114s), at least an extending portion (the portion between connection points 142 and 146) of each first intermediate layer (114s) extending between the first (120) and second exterior layers (118); and one or more second intermediate layers (all the 116s), at least an extending portion (the portion between connection points 136 and 148) of each second intermediate layer (all the 116s) extending between the first (120) and second (118) exterior layers, the extending portion (the portion between connection points 136 and 148) of each second intermediate layer being separate (fig. 3) from the extending portion (the portion between connection points 142 and 146) of each first intermediate layer (the 114s); wherein at least one of the one or more first intermediate layers (the top 114 in fig. 3) is paired with at least one of an adjacent second intermediate layer (the top 116 in fig. 3, it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer) to form a first paired vane (the top pair in fig. 3 is the first paired vain) wherein a cell (area between the first and second intermediate layers) is formed in response to the first exterior layer (120) being laterally separated from the second exterior layer (118), and in a fully expanded position (the examiner notes that fig. 2B of Colson shows the fully expanded position as this figure is similar to fig. 2A of the instant application, which the examiner believes shows the “fully expanded position”, see 112b rejection above) light passing perpendicularly (to the exterior layers) through the first exterior layer (120) impinges the extending portion of the at least one first intermediate layer, traverses the cell, and impinges the extending portion of the adjacent second intermediate layer of the first paired vane (it can be seen that light traveling from left to right in fig. 2B will first pass through the first exterior layer, then through the extending portion of the first intermediate layer, all the while traversing the cell, then pass through the extending portion of the second intermediate layer of the paired vein), and wherein the at least one of the one or more first intermediate layers (top 114 in fig. 3) is woven together for a first length (146 can be a woven connection between the two see paragraph 0053, the first length is the length of the weave) with the first exterior layer (120) and the second intermediate layer (top 116 in fig. 3) is woven together for a second length (148 can be a woven connection between the two see paragraph 0053, the second length is the length of the weave) with the first exterior layer (120) and a location of the first length is different than a location of the second length (fig. 3 shows the locations being different).
Regarding claim 37,  modified Colson teaches (Figs. 1-5C) that the at least one of the first intermediate layer (top 114 in fig. 3) is woven together for a third length (142 can be a woven connection between the two see paragraph 0053, the third length is the length of the weave) with at least the second exterior layer (118) and the adjacent second intermediate layer (top 116) is woven together for at least a fourth length (136 can be a woven connection between the two see paragraph 0053, the fourth length is the length of the weave) with the second exterior layer (118) and a location of the third length is different than a location of fourth length (fig. 3 shows the locations being different).
Regarding claim 38, modified Colson does not teach that the first length, the second length, the third length, and the fourth length are each as small as one eight (1/8) of an inch to as large as one half (1/2) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang by having the first length, the second length, the third length, and the fourth length each be as small as one eight (1/8) of an inch to as large as one half (1/2) of an inch. This alteration provides the predictable and expected result of the distance being enough for the material to be woven together, but not too big as to waste material.
Regarding claim 39, modified Colson teaches (Figs. 1-5C) that each of the extending portions of the first intermediate layer (the portion between connection points 136 and 148) and second intermediate layer (the portion between connection points 136 and 148) are separate from both the first exterior and second exterior layers (the intermediate layers consist of the segment between the connection points and thus this section is separate spatially from the first and second exterior layers) and not interconnected with either the first exterior layer or the second exterior layer for a vane length (the vane length is the width of the first and second intermediate layers and it can be seen that for this distance they are not interconnected with the exterior layers) and wherein the vane length of the at least one first intermediate layer is the same as the vane length of the adjacent second intermediate layer (since both the exterior layers are parallel as shown in fig. 3, and because the connections are all the same, it can be said that the vein length between 142 and 146 is the same as the vein length between 136 and 148.).
Regarding claim 40, modified Colson teaches (figs. 1-5C) that the extending portion of the first intermediate layer (portion between the connection points 142 and 146 of the top 114) separates from the first exterior layer (120) at a different separation location than the extending portion of the adjacent second intermediate layer (portion between the connection point 136 and 148 of the top 116) of the paired vane separates from the first exterior layer (it can be seen that 146 and 148 are at different locations).
Regarding claim 41, modified Colson teaches (figs. 1-5C) that the extending portion of the first intermediate layer (portion between the connection points 142 and 146 of the top 114) separates from the second exterior layer (118) at a different separation location than the extending portion of the adjacent second intermediate layer (portion between the connection point 136 and 148 of the top 116) separates from the second exterior layer (it can be seen that 142 and 136 are at different locations).
Regarding claim 42, Colson teaches (Figs. 1-5C) a plurality of first intermediate layers (all the 114s) paired with a respective proximate and adjacent one of plurality of second intermediate layers (all the 116s, it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair forms a pair vane) to form a plurality of paired vanes, wherein each of the first intermediate layer and the second intermediate layer forming a paired vane together form the continuous wall (fig. 3 shows how the first and second intermediate layers of a respective paired vane form a continuous wall) that fully encloses a cell (area between the first and second intermediate layers) in response to the first exterior layer being laterally separated from the second exterior layer (fig. 3), wherein the plurality of paired vanes in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3) form a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), wherein each of the plurality of horizontal tubes is spaced along the first exterior layer (120) and the second exterior layer (118) and separated from the adjacent horizontal tubes (fig. 3).
Regarding claim 43, modified Colson teaches (figs. 1-5C) a plurality of cavities (area between each paired vane is a cavity) formed between the first exterior layer (120) and the second exterior layer (118), wherein each cavity is formed by the first exterior layer (120), the second exterior layer (118), a first intermediate layer (the top surface of a first intermediate layer 114) from the first paired vane, and a second intermediate layer (the bottom surface of a second intermediate layer 116 from a paired vein above the paired vane from which comes the top surface of a first intermediate layer 114) from a second paired vane wherein the second paired vane is adjacent the first paired vane (fig. 3).
Regarding claim 44, modified Colson teaches (figs. 1-5C) that the plurality of first intermediate layers (the examiner is interpreting this to be consistent with the specification and thus referring to the  intermediate layers already introduced) paired with a respective proximate and adjacent one of the plurality of the second intermediate layers (116) to form the plurality of paired vanes (it is noted that figure 3 shows each first intermediate layer is paired with a second intermediate layer, each pair is considered a paired vane, the examiner is interpreting this as being consistent with the specification and referring to the plurality of paired vanes already recited, see 112b rejection above) wherein the plurality of paired vanes in response to lateral separation of the first exterior layer from the second exterior layer (as shown in fig. 3) form a plurality of horizontal tubes (formed by the inner surfaces of each paired vanes), wherein each of the plurality of horizontal tubes is separated from the adjacent horizontal tubes by at least one of the plurality of cavities (fig. 3).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US20140138037).
Regarding claim 7, modified Colson teaches (fig. 3) a first length  (the first length is the length of the weave at 146), but is silent on the length being as small as one eighth (1/8) of an inch to as large as three eighths (3/8) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang by having the distance be between one eighth (1/8) of an inch and three eighths (3/8) of an inch. This alteration provides the predictable and expected result of the distance being enough for the material to be woven together, but not too big as to waste material.
Regarding claim 8, modified Colson teaches (fig. 3) a second length (the second length is the length of the weave at 148), but is silent on the length being as small as one eighth (1/8) of an inch to as large as three eighths (3/8) of an inch.
It is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” in Gardner v. TEC Syst., Inc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang by having the distance be between one eighth (1/8) of an inch and three eighths (3/8) of an inch. This alteration provides the predictable and expected result of the distance being enough for the material to be woven together, but not too big as to waste material.
Response to Arguments
	The applicant argues with regards to the outstanding drawing objections that “as outlined in MPEP 608.02 Drawing, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented..."). In the pending application, Applicant respectfully submits that an express illustration that "the first exterior and second exterior layers have a more open, less dense weave and permit more light transmission than each of' the first and second intermediate layers of amended claim 11, the "roller" of claim 12, and "at least one of the first and second intermediate layers has lower light transmissivity than either the first exterior layer or the second exterior layer" of claim 14 is not necessary for understanding, by one of ordinary skill in the art, the subject matter to be patented. Moreover, it is respectfully submitted that illustrating the described comparative, relative features of claims 11 and 14 are not readily susceptible to illustration in patent drawings.”
	The examiner directs attention to 37 CFR 1.83(a), and notes that drawings must show every feature of the invention specified in the claims. The examiner believes that the features of "the first exterior and second exterior layers have a more open, less dense weave and permit more light transmission than each of' the first and second intermediate layers” of amended claim 11, the "roller" of claim 12, and "at least one of the first and second intermediate layers has lower light transmissivity than either the first exterior layer or the second exterior layer" of claim 14 are distinct features that should be shown in the drawings, or cancelled from the claims.
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments do not apply to the current rejection, as Chang is not used to teach the limitations as argued in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634